Citation Nr: 0814215	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-13 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include degenerative joint disease, 
and, if so, whether service connection is warranted for 
the claimed disability.

2.	Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The veteran testified before the undersigned at a March 2008 
videoconference hearing.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1. In a decision dated February 2003, the RO denied service 
connection for a left knee disorder, to include degenerative 
joint disease, based on the finding that there was no 
competent medical evidence linking the veteran's current left 
knee disorder to active service; the veteran did not appeal 
the February 2003 decision within one year of being notified.

2. Evidence submitted since the February 2003 rating 
decision, not previously considered, is of such significance 
that it must be considered to fairly decide the merits of the 
claim.

3. A left knee disorder, to include degenerative joint 
disease, was not manifested in service or within one year of 
service discharge; and, the preponderance of the evidence is 
against the finding that there is no etiological relationship 
between the veteran's current left knee disorder and his 
active service.

4. Tinnitus was not manifested in service, and there is no 
etiological relationship between the veteran's current 
tinnitus and his active service.




CONCLUSIONS OF LAW

1. The February 2003 RO decision denying the claim of service 
connection for a left knee disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002).

2. The evidence received subsequent to the February 2003 RO 
decision is new and material and the claim of service 
connection for a left knee disorder is reopened. 38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3. A left knee disorder, to include degenerative joint 
disease, was not incurred in active service and may not be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

4. Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in October 2005.  
The RO's June 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

Furthermore, the June 2005 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the 
Indianapolis VA Medical Center (VAMC) and Bloomington 
Community Based Outpatient Clinic (CBOC) as well as Social 
Security Administration records have also been obtained.  The 
appellant has submitted private treatment records from Joint 
Replacement Surgeons of Indiana (JRSI).  The veteran was 
afforded VA audiological examinations in November 2004, 
October 2005 and July 2007.  He was afforded a VA joint 
examination for his left knee disorder in June 2002.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.  New and Material Evidence

The veteran seeks service connection for a disorder of the 
left knee.  This claim was previously considered and denied 
in a February 2003 rating decision.  The veteran did not 
appeal this decision; therefore, the February 2003 decision 
is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103 (2007).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the previous denial of 
service connection for a left knee disorder consisted of the 
veteran's service medical records, VA treatment records and 
reports and a June 2002 VA examination.  While there was 
evidence of an injury to the left knee during service as well 
as evidence of a current disability, there was not sufficient 
competent medical evidence included in the record providing 
an etiological link between the two.  As such, service 
connection was denied on the basis that the veteran's current 
left knee disorder is not etiologically linked to his active 
service. 

In support of his claim to reopen, the veteran has submitted, 
in pertinent part, a statement from a private nurse 
practitioner (K. Smith), providing a positive etiological 
opinion relating the veteran's current knee disorder to his 
active service.  The credibility of this evidence is 
presumed.  See Justus.  Thus, as the evidence received since 
the February 2003 RO decision relates to an unestablished 
element of service connection, namely whether there is an 
etiological relationship between the current disability and 
active service, it is new and material and is of such 
significance that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, pursuant to 38 C.F.R. § 3.156, new and material 
evidence has been submitted, and the claim for service 
connection for a left knee disorder must be reopened.  The 
Board will now address the claim on the merits.

II.  Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic disabilities, including 
arthritis, are presumed to have been incurred in service if 
manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Left Knee Disorder

The veteran maintains that he currently suffers from a left 
knee disorder as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed 
degenerative joint disease of the left knee is a result of an 
in-service incident in which strained his knee while pushing 
a car.  

Evidence of record reveals that the veteran currently suffers 
from a left knee disorder, diagnosed by x-ray as degenerative 
joint disease and osteoarthritis.  The first element of the 
Hickson analysis is therefore met.  

Service medical records indicate the veteran sought treatment 
for a twisted knee is May 1966.  These records indicate the 
veteran was diagnosed as having strained his knee.  In other 
words, the second element of Hickson is also met, which is to 
say that there is evidence of an in-service injury.  

However, the in-service chronicity of the veteran's left knee 
disability is questionable.  X-rays performed in June 1966 
and July 1967 were negative for any left knee disorder.  A 
July 1968 medical examination performed upon the veteran's 
separation from service indicates the veteran's lower 
extremities, to include strength and range of motion, to be 
normal.  In addition, there is no indication that the veteran 
suffered from a left knee disorder upon separation from 
service.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with 
osteoarthritis of the left knee June 2002.  In addition, the 
veteran testified at his Board hearing that he first began to 
experience left knee troubles in the early 1990s.  Finally, 
SSA records indicate the veteran reported his knee condition 
first bothered him in 1995.  This is more than 25 years since 
the veteran separated from service; this significant lapse in 
time between the active service and the first evidence of a 
left knee disorder weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).   Put another way, there is no evidence of a 
chronic knee disability in service or a diagnosis of 
osteoarthritis of the left knee within one year of service 
discharge.

As to the third element of Hickson (medical evidence of a 
nexus), the Board notes that the record contains a difference 
of opinion on whether the veteran's currently diagnosed left 
knee disorder is etiologically related to his active service.  
In this regard, the veteran has submitted a May 2005 
statement from K. Smith, a private nurse practitioner.  In 
her statement, Ms. Smith opines that the veteran's left knee 
pain, degenerative changes and instability are "in all 
likelihood related to injuries sustained during years of 
service."  No rationale was provided for this opinion.  
There was also no indication as to whether the veteran's 
claims file, to include service medical records, was 
reviewed.  

By contrast, the June 2002 VA examination report provided a 
detailed rationale in reaching the conclusion that the 
veteran's current left knee disorder "is not related to the 
twisting injury" the veteran suffered in service.  The 
examiner (a doctor of osteopathy) based his opinion on a 
discussion of the nature of the injury in service, the 
complete relief from symptoms in service and the length of 
time between separation from service and first complaints of 
left knee pain.  It is also evident that the examiner 
reviewed the claims folder.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With regards to the favorable May 2005 opinion by Ms. Smith, 
the Board notes that this opinion is not supported by any 
rationale.  In addition, Ms. Smith did not examine the 
veteran's claims folder, but appears to have relied solely on 
the veteran's reported history.  In comparison, the VA 
examiner's opinion was rendered after a review of the 
veteran's pertinent medical records and history.  The VA 
examiner provided support and rationale for his opinion.  
Finally, as indicated above, the report of the VA examination 
was prepared by a doctor of osteopathy.  Ms. Smith has the 
less distinguished credentials of being a nurse practitioner.  
The Board therefore finds that the VA examiner's June 2002 
medical opinion is accordingly more probative than that 
rendered by Ms. Smith.

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with arthritis until 2002, over 30 
years after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

The Board acknowledges that the veteran himself has claimed 
his left knee disorder is the result of his in-service 
injury.  However, as a layman, the veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left knee disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).



Tinnitus

The veteran maintains that his currently diagnosed tinnitus 
is the direct result of his active service.  He asserts that 
he experienced a significant amount of in-service acoustic 
trauma.  The Board notes that the RO has conceded acoustic 
trauma.

Service medical records are negative for any findings of 
treatment or diagnosis of tinnitus.  On examination pending 
service discharge in July 1968, the veteran's hearing was 
normal.  There were no findings pertaining to complaints of 
tinnitus.  There is no evidence of record to indicate the 
veteran complained of or sought treatment for tinnitus until 
November 2004, over 35 years post-service.  The Board 
observes a September 2002 VA examination provides no 
indication of tinnitus.

The lapse in time between service and the first complaints of 
tinnitus also weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson, supra; see also Forshey, supra.  

As noted above, the veteran was provided audiological 
examinations in November 2004, October 2005 and July 2007.  
The November 2004 examination report notes the veteran did 
not report significant tinnitus at the time.  The October 
2005 VA examination report notes a report of intermittent 
tinnitus.  The October 2005 VA examiner opined that tinnitus 
"is less likely than not caused by or a result of noise 
exposure while in service."  Finally, the July 2007 VA 
examination report notes the veteran reported his tinnitus 
had begun ten years prior.  In addition, the July 2007 
examiner found it less likely than not that the veteran's 
current tinnitus is related to in-service acoustic trauma, 
based on treatment records indicating the veteran had denied 
tinnitus numerous times since his separation from service.

The Board acknowledges that the veteran himself has claimed 
he currently suffers from tinnitus that is etiologically 
related to active service.  He testified at the March 2008 
hearing that he has suffered from tinnitus since separation 
from service.  While the veteran is competent to report what 
comes to him through his senses (i.e., that he has suffered 
from a ringing in his ears), as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.  Consequently, his 
lay statements regarding causation cannot constitute evidence 
upon which to grant the claim for service connection.  Id.  

In sum, the veteran has not provided a competent medical 
opinion to support the assertion that his currently diagnosed 
tinnitus is etiologically related to his active service.  
Both the October 2005 and July 2007 VA audiologists found it 
to be less likely than not that the veteran's tinnitus is 
related to in-service acoustic trauma.  In addition, the 
absence of any medical records of a diagnosis or treatment 
for over thirty years after service is probative evidence 
against the claim for direct service connection.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having been submitted the claim of 
service connection for a left knee disorder, to include 
degenerative joint disease, is reopened.

Service connection for a left knee disorder, to include 
degenerative joint disease, is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


